05/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0014



                       Supreme Court Cause No. DA 20-0014



 MARK PLAKORUS

                           Appellant,

 vs.

 THE UNIVERSITY OF MONANA

                           Appellee.

         ORDER GRANTING UNOPPOSED MOTION FOR THIRTY DAY
                EXTENSION TO FILE ANSWER BRIEF


       On appeal from Judgment of the Montana Fourth Judicial District Court,
                             Cause No. DV 19-434
                     The Honorable John W. Larson, Presiding


                                 APPEARANCES

Quentin M. Rhoades                         Quinlan L. O’Connor
Kristin Bannigan                           P.O. Box 1728
Rhoades, Siefert &                         Helena, MT 59624
   Erickson, PLLC                          Telephone: (406) 444-1689
430 Ryman St                               qoconnor@mt.gov
Missoula, MT 59802
Telephone: (406) 721-9700                  For Defendant and Appellee
qmr@montanalawyer.com
kristin@montanalawyer.com

For Plaintiff and Appellant
      Before the Court is The University of Montana’s Unopposed Motion for

Thirty Day Extension to File Answer Brief.

      It is HEREBY ORDERED that the University’s Motion is GRANTED. The

University shall file its Answer Brief on or before June 19, 2020.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             May 6 2020